Case: 16-40084      Document: 00513664540         Page: 1    Date Filed: 09/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-40084                                 FILED
                                  Summary Calendar                       September 6, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARTURO CHAVEZ-HERNANDEZ, also known as Alberto Arturo Gonzalez-
Hernandez, true name Juan Zamora-Murillo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-421-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Arturo Chavez-
Hernandez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Chavez-Hernandez has filed a response. 1 The record

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1Chavez-Hernandez urges that Johnson v. United States, 135 S. Ct. 2551 (2015) and
United States v. Gonzalez-Longoria, 813 F.3d 225 (5th Cir.), reh’g en banc granted, 815 F.3d
189 (5th Cir.), vacated, No. 15-50051 (5th Cir. Aug. 5, 2016)(en banc) apply to his case.
    Case: 16-40084     Document: 00513664540      Page: 2    Date Filed: 09/06/2016


                                  No. 16-40084

is not sufficiently developed to allow us to make a fair evaluation of Chavez-
Hernandez’s claim of ineffective assistance of counsel; we therefore decline to
consider the claim without prejudice to collateral review. See United States v.
Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Chavez-Hernandez’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




However, Chavez-Hernandez was not sentenced under the Armed Career Criminal Act; nor
was he sentenced under a “residual” definition of crime of violence.


                                         2